Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 18, 2020 and October 08, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpiel et al. (US 2010/0106068) in view of Kaneko et al. (JP2010246750) and further in view of Susumu et al. (WO 2011138974).
With regards to instant claim 1, Karpiel teaches a method for treating a defect side of an internal bodily organ via the accessory channel of an end delivering a sheet (see 0007) wherein the hemostatic materials formed as sheets (see 0022)and the sheet is from non-woven fabric material with biodegradable polymer (see 0021-0022, as required by instant claim 5).
However, fails to teach the bulk size and the film.
Kaneko teaches a biodegradable polymer with a diameter of 0.5-8µm (see claim 1) with a density of 100-250 kg/m3 (see claim 3) wherein the biodegradable is an aliphatic polyester (as required by instant claim 7, see claim 2) and the biodegradable polymer are from polylactic acid, polyglycolic acid and polycaprolactone (see under Description, as required by instant claim 8).  Kaneko also teaches that the thickness of the sheet is from 30-1000 µm with a density of 190kg/m3 with a stress level of 1.6N (see translation).
However, Kaneko fails to teach that the sheet is for endoscopy.
Susumu reinforcing material for a biological glue wherein the bioabsorbable polymer has a diameter of 0.1 to 10 μm, has a thickness of 10 to 150 μm (see abstract) wherein the polymer is from polylactic acid, polyglycolic acid and polycaprolactone (see claim 5) obtained from aliphatic polyesters.
It would have been obvious to one of ordinary skill in the art to have combined the cited prior art to result in the claimed invention because they all teach resolving the same problem that is can be used in performing laparoscopic. Based on the type of endoscope performed, the diameter, tensile strength, and film thickness is within the purview of the skilled artisan to choose appropriate dimentions with a reasonable expectation of success.  One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).

No claims are allowed.


  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/         Primary Examiner, Art Unit 1615                                                                                                                                                                                               05/4/22